


109 HR 5883 IH: Drake Well Sesquicentennial

U.S. House of Representatives
2006-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5883
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2006
			Mr. Peterson of
			 Pennsylvania (for himself, Mr. Brady of
			 Pennsylvania, Mr. Fattah,
			 Mr. English of Pennsylvania,
			 Ms. Hart, Mr. Gerlach, Mr.
			 Weldon of Pennsylvania, Mr.
			 Fitzpatrick of Pennsylvania, Mr.
			 Shuster, Mr. Sherwood,
			 Mr. Kanjorski,
			 Mr. Murtha,
			 Ms. Schwartz of Pennsylvania,
			 Mr. Doyle,
			 Mr. Dent, Mr. Pitts, Mr.
			 Holden, Mr. Murphy, and
			 Mr. Platts) introduced the following
			 bill; which was referred to the Committee
			 on Government Reform
		
		A BILL
		To establish a commission to assist in commemoration of
		  the sesquicentennial of the discovery of oil at Drake Well near Titusville,
		  Pennsylvania, on August 27, 1859, and the resulting development of the American
		  petroleum industry.
	
	
		1.Short titleThis Act may be cited as the
			 Drake Well Sesquicentennial
			 Commemoration Act.
		2.FindingsCongress finds that—
			(1)August 27, 2009,
			 is the 150th anniversary of the first successful commercially drilled oil well
			 leading directly to the development of the petroleum industry;
			(2)the Drake Well
			 near Titusville, Pennsylvania, represents the start of the life-changing events
			 that would not be possible without petroleum; from plastics to medicines, from
			 kerosene to jet-fuel, from mascara to Vaseline, from the oils that lubricate
			 our machines to the asphalt we drive on, most aspects of our lives are impacted
			 by the petroleum industry;
			(3)the refining of
			 kerosene from petroleum dramatically changed the course of everyday life by
			 providing an economical, safe, and widely available fuel to light up the night
			 throughout the world;
			(4)the refining of
			 gasoline from petroleum has dramatically changed the course of transportation,
			 commerce, and warfare throughout the world;
			(5)the search for oil
			 lead to concurrent development and use of natural gas for engines,
			 illumination, and heat;
			(6)the achievement by
			 the Pennsylvania Rock Oil Company, the Seneca Oil Company, and
			 Colonel Edwin L. Drake at Drake Well ignited a triumph of
			 American ingenuity, inventiveness, and diligence in developing new
			 technologies, new business models, and new industries which remains an
			 inspiration for all Americans;
			(7)the early petroleum
			 industry’s ability to overcome failures and turn them into successes
			 dramatically impacted our Nation and are deserving of being remembered and
			 celebrated as great American achievements;
			(8)it is appropriate
			 to remember and renew the legacy of the Drake Well at a time when the values of
			 creativity, ingenuity, and the quest for the American dream demonstrated by the
			 petroleum industry pioneers are critical to the foundation for the future of
			 the Nation; and
			(9)as the Nation
			 approaches the 150th anniversary of the Drake Well and the petroleum industry,
			 it is appropriate to celebrate and commemorate the sesquicentennial period
			 through local, national, and international observances and activities.
			3.EstablishmentThere is established a commission to be
			 known as the Drake Well Sesquicentennial Commission.
		4.Membership
			(a)Number and
			 appointmentThe Commission shall be composed of 9 members, as
			 follows:
				(1)The Secretary of the Smithsonian
			 Institution or the designee of that Secretary.
				(2)The Secretary of Energy or the designee of
			 that Secretary.
				(3)The Secretary of the Interior or the
			 designee of that Secretary.
				(4)The Secretary of Education or the designee
			 of that Secretary.
				(5)The chair of the Oil 150 Steering
			 Committee of Pennsylvania or the designee of that chair.
				(6)The Oil Region Alliance of Business,
			 Industry & Tourism Vice President of Heritage Development for the Oil
			 Region National Heritage Area, or the designee of that Vice President.
				(7)The Executive Director of Pennsylvania
			 Historical and Museum Commission or designee of that Executive Director.
				(8)As chosen by the other members of the
			 Commission, the president or head of a United States petroleum society,
			 foundation, or organization of national stature or prominence who is from a
			 petroleum producing State other than Pennsylvania.
				(9) As chosen by the other members of the
			 Commission, the president or head of a United States petroleum society,
			 foundation, or organization of national stature or prominence who is from the
			 State of Pennsylvania.
				(b)VacanciesAny
			 vacancy in the Commission shall be filled in the same manner in which the
			 original designation was made.
			(c)Compensation
				(1)Prohibition of
			 payExcept as provided in paragraph (2), members of the
			 Commission shall serve without pay or compensation.
				(2)Travel
			 expensesThe Commission may adopt a policy, only by unanimous
			 vote, for members of the Commission and related advisory panels to receive
			 travel expenses, including per diem in lieu of subsistence. The policy may not
			 exceed the levels established under sections 5702 and 5703 of title 5, United
			 States Code. Members who are Federal employees shall not receive travel
			 expenses if otherwise reimbursed by the Federal Government.
				(d)QuorumFive
			 members of the Commission shall constitute a quorum.
			(e)ChairpersonThe
			 Commission shall select a Chairperson of the Commission by a vote of a majority
			 of the members designated under subsection (a). The Chairperson may be removed
			 by a vote of a majority of the Commission’s members.
			(f)Vice
			 chairpersonThe Commission shall select a Vice-Chairperson of the
			 Commission by a vote of a majority of the members designated under subsection
			 (a). The Vice-Chairperson may be removed by a vote of a majority of the
			 Commission’s members.
			(g)Organization(1)Not later than 90 days
			 after the date of enactment of this Act, the Commission shall meet and select a
			 Chairperson and Vice Chairperson.
				(2)Not later than 90 days after the date
			 of enactment of this Act, the Commission shall meet and select an Executive
			 Director as described in section 7(a).
				5.Duties
			(a)In
			 generalThe Commission shall—
				(1)represent the
			 United States and take a leadership role with other nations in recognizing the
			 importance of petroleum industry history in general and the Drake Well
			 discovery in particular, and promote participation by the United States in such
			 activities;
				(2)encourage and
			 promote national and international participation and sponsorships in
			 commemoration of the Drake Well sesquicentennial by persons and entities such
			 as—
					(A)petrochemical
			 manufacturing companies;
					(B)automotive
			 manufacturing companies;
					(C)farm and
			 construction equipment manufacturing companies with products fueled by
			 petroleum;
					(D)petroleum
			 dependent military organizations operating aerospace-related vehicles and
			 diesel powered naval ship fleets and ground transport vehicles;
					(E)workers employed
			 in petrochemical related industries;
					(F)workers employed
			 in automotive manufacturing companies;
					(G)commercial
			 aviation and trucking companies;
					(H)gas-powered
			 vehicle owners;
					(I)petroleum
			 researchers, instructors, and enthusiasts;
					(J)elementary,
			 secondary, and higher educational institutions;
					(K)civil, patriotic,
			 educational, sporting, arts, cultural, and historical organizations and
			 technical societies;
					(L)automotive-related
			 museums, societies, and enthusiasts;
					(M)petroleum-related
			 museums;
					(N)State and local
			 governments; and
					(O)publications and
			 journals related to history, petroleum, automotive, transportation, and
			 plastics and other petrochemicals;
					(3)plan and develop,
			 in coordination with the Oil Region Alliance of Business, Industry &
			 Tourism, the Oil 150 Steering Committee, and the Drake Well Museum, programs
			 and activities that are appropriate to commemorate the 150th anniversary of the
			 Drake Well;
				(4)maintain, publish,
			 and distribute a calendar or register of national and international programs
			 and projects concerning, and provide a central clearinghouse for, information
			 and coordination regarding, dates, events, and places of historical and
			 commemorative significance regarding petroleum history in general and the
			 sesquicentennial of Drake Well in particular;
				(5)provide national
			 coordination for celebration dates to take place throughout the United States
			 during the sesquicentennial period;
				(6)assist in
			 conducting educational, civic, and commemorative activities relating to the
			 Drake Well sesquicentennial throughout the United States, especially activities
			 that occur in the State of Pennsylvania and that highlight the activities of
			 the early petroleum industry history, development, and industry pioneers in the
			 State; and
				(7)encourage the
			 publication of popular and scholarly works related to the history of petroleum
			 or the Drake Well sesquicentennial.
				(b)Nonduplication
			 of activitiesThe Commission shall attempt to plan and conduct
			 its activities in such a manner that activities conducted pursuant to this Act
			 enhance, but do not duplicate, traditional and established activities of
			 Pennsylvania’s Oil Region Alliance of Business, Industry & Tourism, the Oil
			 150 Steering Committee, the Drake Well Museum, the Pennsylvania History and
			 Museum Commission, or any other organization of national stature or
			 prominence.
			6.Powers
			(a)Advisory
			 committees and task forces
				(1)In
			 generalThe Commission may appoint any advisory committee or task
			 force from among the membership of the Advisory Board as established in section
			 12.
				(2)Federal
			 cooperationTo ensure the overall success of the Commission’s
			 efforts, the Commission may call upon various Federal departments and agencies
			 to assist in and give support to the programs of the Commission. The head of
			 the Federal department or agency, where appropriate, shall furnish the
			 information or assistance requested by the Commission, unless prohibited by
			 law.
				(3)Prohibition of
			 pay other than travel expensesMembers of an advisory committee
			 or task force authorized under paragraph (1) shall not receive pay, but may
			 receive travel expenses pursuant to the policy adopted by the Commission under
			 section 4(c)(2).
				(b)Powers of members
			 and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action that the Commission is authorized
			 to take under this Act.
			(c)Authority to
			 procure and to make legal agreements
				(1)In
			 generalNotwithstanding any other provision in this Act, only the
			 Commission may procure supplies, services, and property, and make or enter into
			 leases and other legal agreements, in order to carry out this Act.
				(2)Restriction
					(A)In
			 generalA contract, lease, or other legal agreement made or
			 entered into by the Commission may not extend beyond the date of the
			 termination of the Commission.
					(B)Federal
			 supportThe Commission shall obtain property, equipment, and
			 office space from the General Services Administration or the Smithsonian
			 Institution, unless other office space, property, or equipment is less
			 costly.
					(3)Supplies and
			 property possessed by commission at terminationAny supplies and
			 property, except historically significant items and excess publications and
			 merchandise, that are acquired by the Commission under this Act and remain in
			 the possession of the Commission on the date of the termination of the
			 Commission shall become the property of the General Services Administration
			 upon the date of termination. Excess publications and merchandise shall become
			 the property of the Oil Region Alliance of Business, Industry & Tourism
			 upon such date.
				(d)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as any other Federal agency.
			7.Staff and support
			 services
			(a)Executive
			 directorThere shall be an Executive Director appointed by a
			 majority vote of the Commission and chosen from among detailees from the
			 agencies and organizations represented on the Commission. The Executive
			 Director may be paid at a rate not to exceed the maximum rate of basic pay
			 payable for the Senior Executive Service.
			(b)StaffThe
			 Commission may appoint and fix the pay of any additional personnel that it
			 considers appropriate, except that an individual appointed under this
			 subsection may not receive pay in excess of the maximum rate of basic pay
			 payable for GS–14 of the General Schedule.
			(c)Inapplicability
			 of certain civil service lawsThe Executive Director and staff of
			 the Commission may be appointed without regard to the provisions of title 5,
			 United States Code, governing appointments in the competitive service, and may
			 be paid without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of such title, relating to classification and General Schedule pay
			 rates, except as provided under subsections (a) and (b) of this section.
			(d)Merit system
			 principlesThe appointment of the Executive Director or any
			 personnel of the Commission under subsection (a) or (b) shall be made
			 consistent with the merit system principles under section 2301 of title 5,
			 United States Code.
			(e)Staff of federal
			 agenciesUpon request by the Chairperson of the Commission, the
			 head of any Federal department or agency may detail, on either a
			 nonreimbursable or reimbursable basis, any of the personnel of the department
			 or agency to the Commission to assist the Commission to carry out its duties
			 under this Act.
			(f)Administrative
			 support services
				(1)Reimbursable
			 servicesThe Secretary of the Smithsonian Institution may provide
			 to the Commission on a reimbursable basis any administrative support services
			 that are necessary to enable the Commission to carry out this Act.
				(2)Nonreimbursable
			 servicesThe Secretary of the Smithsonian Institution may provide
			 administrative support services to the Commission on a nonreimbursable basis
			 when, in the opinion of the Secretary of the Smithsonian Institution, the value
			 of such services is insignificant or not practical to determine.
				(g)Cooperative
			 agreementsThe Commission may enter into cooperative agreements
			 with other Federal agencies, State and local governments, and private interests
			 and organizations that will contribute to public awareness of and interest in
			 the Drake Well sesquicentennial and toward furthering the goals and purposes of
			 this Act.
			(h)Program
			 supportThe Commission may receive program support from the
			 nonprofit sector.
			8.Contributions
			(a)DonationsThe
			 Commission may accept donations of personal services and historic materials
			 relating to the implementation of its responsibilities under the provisions of
			 this Act.
			(b)Volunteer
			 servicesNotwithstanding section 1342 of title 31, United States
			 Code, the Commission may accept and use voluntary and uncompensated services as
			 the Commission determines necessary.
			(c)Remaining
			 fundsAny funds (including funds received from licensing
			 royalties) remaining with the Commission on the date of the termination of the
			 Commission may be used to ensure proper disposition, as specified in the final
			 report required under section 10(b), of historically significant property which
			 was donated to or acquired by the Commission. Any funds remaining after such
			 disposition shall be transferred to the Oil Region Alliance of Business,
			 Industry & Tourism for deposit into the general fund of the Oil Region
			 National Heritage Area to be used for continuation and development of projects
			 emphasizing petroleum history or furthering capital enhancements to the Oil
			 Region National Heritage Area historical venues.
			9.Exclusive right
			 to name, logos, emblems, seals, and marks
			(a)In
			 generalThe Commission may devise any logo, emblem, seal, or
			 descriptive or designating mark that is required to carry out its duties or
			 that it determines is appropriate for use in connection with the commemoration
			 of the Drake Well sesquicentennial.
			(b)LicensingThe
			 Commission shall have the sole and exclusive right to use, or to allow or
			 refuse the use of, the name Drake Well Sesquicentennial
			 Commission on any logo, emblem, seal, or descriptive or designating
			 mark that the Commission lawfully adopts.
			(c)Effect on other
			 rightsNo provision of this section may be construed to conflict
			 or interfere with established or vested rights.
			(d)Use of
			 fundsFunds from licensing royalties received pursuant to this
			 section shall be used by the Commission to carry out the duties of the
			 Commission specified by this Act.
			(e)Licensing
			 rightsAll exclusive licensing rights, unless otherwise
			 specified, shall be conveyed to the Oil Region Alliance of Business, Industry
			 & Tourism upon termination of the Commission.
			10.Reports
			(a)Annual
			 reportIn each fiscal year in which the Commission is in
			 existence, the Commission shall prepare and submit to Congress a report
			 describing the activities of the Commission during the fiscal year. Each annual
			 report shall also include—
				(1)recommendations regarding appropriate activities to commemorate the Drake Well
			 sesquicentennial, including—
					(A)the production,
			 publication, and distribution of books, pamphlets, films, and other educational
			 materials;
					(B)bibliographical
			 and documentary projects and publications;
					(C)conferences,
			 convocations, lectures, seminars, and other similar programs;
					(D)the development of
			 exhibits for libraries, museums, and other appropriate institutions;
					(E)ceremonies and
			 celebrations commemorating specific events that relate to the history of
			 petroleum;
					(F)programs focusing
			 on the history of petroleum and its benefits to the United States and
			 humankind; and
					(G)competitions,
			 commissions, and awards regarding historical, scholarly, artistic, literary,
			 musical, and other works, programs, and projects related to the Drake Well
			 sesquicentennial;
					(2)recommendations to
			 appropriate agencies or advisory bodies regarding the issuance of commemorative
			 coins, medals, and stamps by the United States relating to Drake Well,
			 petroleum, or the Drake Well sesquicentennial;
				(3)recommendations
			 for any legislation or administrative action that the Commission determines to
			 be appropriate regarding the commemoration of the Drake Well
			 sesquicentennial;
				(4)an accounting of
			 funds received and expended by the Commission in the fiscal year that the
			 report concerns, including a detailed description of the source and amount of
			 any funds donated to the Commission in the fiscal year; and
				(5)an accounting of
			 any cooperative agreements and contract agreements entered into by the
			 Commission.
				(b)Final
			 reportNot later than September 30, 2010, the Commission shall
			 submit to the President and Congress a final report. The final report shall
			 contain—
				(1)a
			 summary of the activities of the Commission;
				(2)a
			 final accounting of funds received and expended by the Commission;
				(3)any findings and
			 conclusions of the Commission; and
				(4)specific
			 recommendations concerning the final disposition of any historically
			 significant items acquired by the Commission, including items donated to the
			 Commission under section 8(a).
				11.Audit of
			 financial transactions
			(a)In
			 general
				(1)AuditThe
			 Comptroller General of the United States shall audit on an annual basis the
			 financial transactions of the Commission, including financial transactions
			 involving donated funds, in accordance with generally accepted auditing
			 standards.
				(2)AccessIn
			 conducting an audit under this section, the Comptroller General—
					(A)shall have access
			 to all books, accounts, financial records, reports, files, and other papers,
			 items, or property in use by the Commission, as necessary to facilitate the
			 audit; and
					(B)shall be afforded
			 full facilities for verifying the financial transactions of the Commission,
			 including access to any financial records or securities held for the Commission
			 by depositories, fiscal agents, or custodians.
					(b)Final
			 reportNot later than December 30, 2010, the Comptroller General
			 of the United States shall submit to the President and to Congress a report
			 detailing the results of any audit of the financial transactions of the
			 Commission conducted by the Comptroller General.
			12.Advisory
			 board
			(a)EstablishmentThere
			 is established a Drake Well Sesquicentennial Federal Advisory Board.
			(b)Number and
			 appointment
				(1)In
			 generalThe Advisory Board shall be composed of 20 members as
			 follows:
					(A)The Secretary of
			 the Interior or the designee of that Secretary.
					(B)The Secretary of
			 Energy or the designee of that Secretary.
					(C)The Librarian of Congress or the designee
			 of that Librarian.
					(D)The Secretary of the Air Force or the
			 designee of that Secretary.
					(E)The Secretary of the Navy or the designee
			 of that Secretary.
					(F)The Secretary of Transportation or the
			 designee of that Secretary.
					(G)The Secretary of Education or the designee
			 of that Secretary.
					(H)Five citizens of
			 the United States, appointed by the President, who—
						(i)are
			 not officers or employees of any government (except membership on the Board
			 shall not be construed to apply to the limitation under this clause);
			 and
						(ii)shall be selected
			 based on their experience in the fields of petroleum history, science, or
			 education, or their ability to represent the entities enumerated under section
			 5(a)(2).
						(I)Four citizens of
			 the United States, appointed by the majority leader of the Senate in
			 consultation with the minority leader of the Senate.
					(J)Four citizens of
			 the United States, appointed by the Speaker of the House of Representatives in
			 consultation with the minority leader of the House of Representatives. Of the
			 individuals appointed under this subparagraph—
						(i)one
			 shall be selected from among individuals recommended by the representative
			 whose district encompasses the Drake Well Museum; and
						(ii)another one shall
			 be selected from among individuals recommended by the representatives whose
			 districts encompass any part of the Oil Region National Heritage Area.
						(c)VacanciesAny
			 vacancy in the Advisory Board shall be filled in the same manner in which the
			 original designation was made.
			(d)MeetingsNine
			 members of the Advisory Board shall constitute a quorum for a meeting. All
			 meetings shall be open to the public.
			(e)ChairpersonThe
			 President shall designate one member appointed under subsection (b)(1) as
			 chairperson of the Advisory Board.
			(f)MailsThe
			 Advisory Board may use the United States mails in the same manner and under the
			 same conditions as a Federal agency.
			(g)DutiesThe
			 Advisory Board shall advise the Commission on matters related to this
			 Act.
			(h)Prohibition of
			 compensation other than travel expensesMembers of the Advisory
			 Board shall not receive pay, but may receive travel expenses pursuant to the
			 policy adopted by the Commission under section 4(c)(2).
			(i)TerminationThe
			 Advisory Board shall terminate upon the termination of the Commission.
			13.DefinitionsFor purposes of this Act:
			(1)The term
			 Advisory Board means the Drake Well Sesquicentennial Federal
			 Advisory Board established by section 12.
			(2)The term
			 Drake Well sesquicentennial means the anniversary period, from
			 August 1, 2008, to December 31, 2009, commemorating the 150-year history of the
			 petroleum industry beginning with the Drake Well discovery of petroleum and
			 highlighting the achievements of the petroleum pioneers in developing the
			 technologies which have led to the development of the petroleum and natural gas
			 industries as they are known today.
			(3)The term
			 Commission means the Drake Well Sesquicentennial Commission
			 established by this Act.
			(4)The term
			 designee means a person from the respective entity of each
			 entity represented on the Commission or Advisory Board.
			(5)The term
			 Drake Well means the first successful oil well drilled on
			 Pennsylvania Rock Oil Company property by the Seneca Oil Company under the
			 auspices of Col. Edwin L. Drake, that began production on August 27, 1859, in
			 Venango County, Pennsylvania.
			14.TerminationThe Commission shall terminate not later
			 than 60 days after the submission of the final report required by section 10(b)
			 and shall transfer all report documents and supporting material to the National
			 Archives or other appropriate Federal entity.
		15.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated to carry out this
			 Act $900,000 for fiscal year 2007; $1,000,000 for fiscal year 2008; $1,000,000
			 for fiscal year 2009; and $700,000 for fiscal year 2010.
			(b)50 percent
			 matchFinancial assistance provided under this Act may not be
			 used to pay more than 50 percent of the total cost of activity carried out with
			 that assistance.
			
